Citation Nr: 1445969	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  04-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of lung cancer from October 1, 2003, to July 7, 2010.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the residuals of lung cancer, and assigned a 100 percent rating, effective from January 24, 2003, under Diagnostic Code (DC) 6819, which was reduced to a 10 percent rating, effective from October 1, 2003, under DC 6604. 

During the course of his appeal, the Veteran was afforded an RO hearing before a Decision Review Officer in August 2005.  The Veteran was also afforded a Travel Board hearing before the undersigned Veterans Law Judge in August 2006. Transcripts of both hearings have been associated with the claims file. 

In April 2009, the Board denied the claim for an increased rating.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court granted a Joint Motion for Remand vacating the Board decision.

The Board remanded the claim for additional development in September 2010.  

In a July 2012 decision, the RO granted a 100 percent disability rating, effective July 7, 2010, under DC 6819.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran died in March 2013.  The Veteran's surviving spouse filed a timely request to be substituted as the appellant in his place.  See 38 U.S.C. § 5121A (West 2002 & Supp. 2012).

This claimed was processed using the Veteran's Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that additional pertinent evidence received after the last adjudication must be considered initially by the RO (as the agency of original jurisdiction) unless either the right to this review is waived or the determination made by the Board is fully favorable.  38 C.F.R. § 20.1304(c).  Here, the appellant's representative submitted an August 2014 private opinion but no waiver was included in the correspondence.  As such, a remand is necessary is necessary for the AOJ to consider this evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

After considering all new evidence of record since the July 2012 SSOC, specifically to the August 2014 private medical opinion, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



